SEBRING, Justice.
The order appealed from, which denied equitable relief upon appellant’s bill controverting the validity of legislative findings and provisions contained in Chapter 421, Florida Statutes, F.S.A., should be affirmed upon authority of Marvin v. Housing Authority of Jacksonville, 133 Fla. 590, 183 So. 145; Lott v. City of Orlando, 142 Fla. 338, 196 So. 313; Higbee v. Housing Authority of Jacksonville, 143 Fla. 560, 197 So. 479; and Bryan v. City of Miami, Fla., 66 So.2d 308.
It is so ordered.
ROBERTS, C. J., and MATHEWS, J., concur.
TERRELL, J., concurs specially.